IfcM-/*
                               ELECTRONIC RECORD




COA#       07-13-00426-CR                        OFFENSE:        DWI


           Jose Manuel Barrios v. The State
STYLE:     ofTexas                               COUNTY:         Bailey

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    287th District Court



DATE: 12/02/2014                 Publish: YES    TC CASE #:      2798




                        IN THE COURT OF CRIMINAL APPEALS


         Jose Manuel Barrios v. The State of
STYLE:   Texas                                        CCA#:             lfc73-/¥
         APP£LLAMT\<>                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

     f^fuie/                                          JUDGE:

DATE: /4or!l I 30/f                                   SIGNED:                           PC:

JUDGE: fc-                                            PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD